DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding original Claim 5: Please change the dependency of original Claim 5 from claim 4 to claim 1.
Regarding original Claim 22: Please change the dependency of original Claim 22 from claim 21 to claim 1.
Regarding original Claim 24: Please change the dependency of original Claim 24 from claim 20 to claim 1.
Regarding original Claim 27: Please change the dependency of original Claim 27 from claim 26 to claim 25.

Allowable Subject Matter
Claims 1-3, 5-19, 22-25, and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-19, 22-25, and 27-34 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 25. Claim 1 includes a display system comprising: a first enclosure dimensioned to seal within its interior against ingress of dust and water an electronic display device; at least one heat transfer structure extending through a wall of the enclosure between the interior and the exterior, each of the at least one heat transfer structure comprising: a heat pipe; an air flow structure at the exterior of the first enclosure, wherein the air flow structure is configured to direct ambient air along at least the distal end of the heat pipe. a control system in communication with the air flow structure, wherein the control system is configured to control a speed that ambient air is directed by the air flow structure; a control board in communication with at least one temperature sensor within the interior of the first enclosure, wherein the control board comprises a processing structure, wherein the processing structure is configured to control a speed that ambient air is directed by the air flow structure in response at least to temperature signals provided by the at least one temperature sensor in combination with all other elements of the base claim. Claims 2-3, 5-19, and 22-24 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 25 includes a heat transfer system comprising: at least one heat transfer structure comprising: a heat pipe; a first heatsink structure associated with the proximal end of the heat pipe; a second heatsink structure associated with the distal end of the heat pipe, an air flow structure configured to direct air along the second heatsink structure to draw heat away from the second heatsink structure; a control system in communication with the air flow structure, wherein the control system is configured to control a speed that ambient air is directed by the air flow structure; wherein the control system comprises: a control board in communication with at least one temperature sensor associated with an interior of the enclosure, wherein the control board comprises a processing structure that is configured to control a speed that ambient air is directed by the air flow structure in response at least to temperature signals provided by the at least one temperature sensor in combination with all other elements of the base claim. Claims 27-34 are all dependent upon claim 25 and are considered to be allowable at least for the same reasons as claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841